Citation Nr: 1007850	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

2. Entitlement to service connection diabetic retinopathy, 
including as secondary to diabetes mellitus.

3.  Entitlement to service connection peripheral artery 
disease, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 
1973.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana.

The Board notes that the Veteran's claims were subject to a 
stay on the adjudication of cases affected by the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the 
presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  Diabetes mellitus was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating diabetes mellitus to the Veteran's service in the 
military.

2.  Diabetic retinopathy was initially demonstrated years 
after service, and there is no competent medical evidence of 
record relating the Veteran's diabetic retinopathy to his 
service in the military.

3.  Peripheral artery disease was initially demonstrated 
years after service, and there is no competent medical 
evidence of record relating the Veteran's peripheral artery 
disease to his service in the military.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

2.  Diabetic retinopathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

3.  Peripheral artery disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2002, 
February 2004, and May 2005, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters explained 
the evidence necessary to substantiate the Veteran's claims 
of entitlement to service connection, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, a March 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  And, 
although the Veteran was not provided notice in compliance 
Dingess/Hartman after the initial adjudication of his claims, 
the Veteran's claims were readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims. 

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection, such that a VA medical opinion is not required.  
In this instance, there is no credible evidence of record 
that establishes that the Veteran's claimed disability is due 
to an injury or disease in service and the appellant has not 
identified or submitted any objective medical evidence in 
support of these claims.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claims of entitlement to service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Diabetes Mellitus

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's diabetes mellitus was incurred during or as a 
result of his military service.  The Board points out that 
the Veteran does not allege, nor does the evidence support, 
demonstrable continuity of symptomatology during his military 
service or the intervening years after his discharge from 
service and the initial diagnosis.  According to the medical 
evidence of record, the Veteran was first diagnosed with 
diabetes mellitus in 2001, many years after his discharge 
from service.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  See also 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation  
. . . "). 

While the Board acknowledges that the Veteran was diagnosed 
with diabetes mellitus, there is no evidence that he was 
exposed to Agent Orange during his military service - as he 
alleges.  In this regard, there is no verification of service 
in Vietnam or Agent Orange exposure during the Veteran's 
period of active duty; while the Veteran served aboard a ship 
off the coast of Vietnam, as discussed earlier, this is 
insufficient to demonstrate service in Vietnam or presumptive 
exposure to Agent Orange.  See 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, he is not entitled 
to presumptive service connection in accordance with 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Moreover, while the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation, 
there is no medical nexus evidence of record otherwise 
linking his diabetes mellitus to his military service.  See 
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  See, 
too, Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

In particular, the Board notes that the Veteran did not have 
service in Vietnam, and thus he is not presumed to have been 
exposed to Agent Orange.  The Board also notes that, although 
the Veteran contends that he was exposed to Agent Orange 
during his military service, he has not provided any 
additional evidence confirming such exposure.  In this 
regard, multiple searches of the National Archives and 
Records Administration (NARA) and Naval Historical Center, by 
the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (now known as the United States Army 
and Joint Services Records Research Center (JSRRC)), indicate 
it was unable to document any service by the Veteran in 
Vietnam during the relevant time period.  See Haas v. Peake, 
525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 
(2009) (upholding as permissible VA's regulatory 
interpretation of "service in Vietnam" as requiring in-
country duty or visitation in Vietnam).  Thus, his alleged 
exposure to Agent Orange remains unsubstantiated.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  
As such, in the absence of any evidence to the contrary, the 
Board concludes that the contemporaneous evidence of record 
fails to show that the Veteran's currently diagnosed diabetes 
mellitus was incurred during his active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In conclusion, although the Veteran asserts that his current 
diabetes mellitus is  related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  The Board observes that 
objective medical evidence generally is required to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that 
the Veteran is competent to report that he had exposure to 
Agent Orange during his service, and that his diabetes 
mellitus is attributable to this exposure, little probative 
weight can be assigned to his statements associating his 
diabetes mellitus to such exposure, as the Board deems such 
statements to be less than credible.  In this regard, the 
Board points out the absence of any corroborating medical 
evidence supporting his assertions, such as evidence of 
diabetes mellitus during service or for many years 
thereafter, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown, however, 
that he has the expertise required to offer an opinion 
regarding any causal relationship between his diabetes 
mellitus and active service. While the Veteran's contentions 
have been considered carefully, these contentions are 
outweighed by the medical evidence of record, which does not 
demonstrate that his diabetes mellitus is attributed to 
active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claim for service connection for diabetes mellitus.

Diabetic Retinopathy and Peripheral Artery Disease

The fact that there has been no demonstration, by competent 
clinical evidence of record, that the Veteran's current 
diabetes mellitus is attributable to his military service, 
unfortunately also, in turn, means that he cannot link his 
diabetic retinopathy and peripheral artery disease to his 
service - via his diabetes mellitus.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.  That is to say, the elimination 
of one relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  In this regard, the Board 
notes that service connection has not been established for 
any disability.  

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had diabetes mellitus, diabetic retinopathy, or 
peripheral artery disease during his service.  While the 
Board finds that the Veteran is competent to report that he 
had exposure to Agent Orange during his service, little 
probative weight can be assigned to his statements 
associating his claimed disabilities to such exposure, as the 
Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the 
absence of any corroborating evidence supporting his 
assertions, such as evidence of chronic disabilities during 
service or confirming that he served in Vietnam, in and of 
itself does not render his statements incredible, such 
absence is for consideration in determining credibility.   
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(personal interest may affect the credibility of testimony).  
Thus, the probative value of the Veteran's testimony as to 
the nature of his service is diminished.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

As such, there is a preponderance of the evidence against 
his claims and, in turn, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.
 
Entitlement to service connection for peripheral artery 
disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


